Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0176495 A1 to Vlasov, U.S. Patent Application Publication No. US 2016/0231854 A1 to Koo, and CN 107111389 A to Jiang et al. (Jiang) (see US 2019/0004666 as translation).
As to claim 1, Vlasov discloses a signal processing system, applied to an active stylus, comprising: a pre-amplifier circuit (431, 923), configured to pre-amplify a received DSSS signal (301, e.g. synchronization between a screen terminal and a stylus terminal, a sending of commands, see Fig. 3B, Pars. 60, 68-69) and output a pre-amplified DSSS signal (Figs. 4, 9, Par. 84); a low-pass filter circuit (433), configured to filter the pre-amplified DSSS signal and output a filtered DSSS signal (Fig. 4, Par. 84); an analog-to-digital converter circuit (e.g. in place of  926), configured to sample the filtered DSSS signal and output a sampled DSSS signal (Figs. 4, 9, Par. 104). 
Vlasov does not expressly disclose a noise detecting and filtering-out circuit, configured to filter out a noise in the sampled DSSS signal and output a noise-filtered DSSS signal; and a digital demodulation circuit, configured to demodulate the noise-filtered DSSS signal to output a demodulated signal.
Koo discloses an analog-to-digital converter circuit (132), configured to sample the filtered DSSS signal (from LPF 128 and Buffer 130) and output a sampled DSSS signal (Fig. 10, Par. 30); a noise detecting and filtering-out circuit (134) (Figs. 1, 10, Par. 30), configured to filter out a noise in the sampled DSSS signal (from ADC) (Figs. 1, 10, Par. 30) and output a noise-filtered DSSS signal (Figs. 1, 10, Pars. 30, 38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Vlasov with the teaching of Koo to provide an improved input signal.
Jiang discloses a pre-amplifier circuit (2072), configured to pre-amplify a received active excitation signal (2071) and output a pre-amplified active excitation signal (Fig. 8, Pars. 62-63); and a digital demodulation circuit (2079), configured to demodulate the noise-filtered DSSS signal to output a demodulated signal (Fig. 8, Pars. 62, 64).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Vlasov as modified with the teaching of Jiang to improve demodulation speed as suggested by Jiang (Par. 65).
As to claims 19 and 20, see claim 1 rejection/motivation above.  Vlasov further discloses a chip comprises the signal processing system (Par. 53). 
As to claim 2, Koo discloses a gain of the pre-amplifier circuit is adaptively adjusted according to the sampled DSSS signal (Par. 103).
As to claim 3, Koo discloses if the sampled DSSS signal has an amplitude less than a first threshold, the gain of the pre-amplifier circuit is increased (Par. 103); if the sampled DSSS signal has an amplitude greater than a second threshold, the gain of the pre-amplifier circuit is reduced (Par. 103); wherein the second threshold (Par. 103).
As to claim 4, Vlasov as modified discloses the low-pass filter circuit is an anti-alias filter circuit (Koo’s 128) (Koo’s Par. 30); the pre-amplifier circuit (LNA/431) is a trans-impedance amplifier circuit (Par. 84); wherein the noise detecting and filtering-out circuit (Jiang’s 2073) comprises a noise detecting module and a noise filtering-out module (Jiang’s Par. 63).  It would have been obvious to one of ordinary skill in the art to have modified Vlasov with the teaching of Jiang to improve demodulation speed as suggested by Jiang (Par. 65) and to provide an improved the input signal.
As to claim 5, Koo as modified  discloses the noise detecting module is configured to perform a fast Fourier transform analysis on the sampled DSSS signal to detect a frequency of a noise signal in the sampled DSSS signal (Koo’s Fig. 10, Par. 30).  It would have been obvious to one of ordinary skill in the art to have modified Vlasov with the teaching of Koo to provide an improved input signal.
As to claim 6, Vlasov discloses the noise filtering-out module comprises a notch filter (stopband)(Par. 94), and the noise filtering-out module is configured to filter out the noise in the sampled DSSS signal detected by the noise detecting module (Par. 94), wherein a frequency of the notch filter is equal to the frequency of the noise signal (Par. 94).
As to claim 17, Koo discloses the signal processing system is configured to receive a DSSS signal transmitted from a touch screen through a coupling capacitance formed between the active stylus and the touch screen (Koo’s Fig. 10, Par. 37, Jiang’s Par. 32).  It would have been obvious to one of ordinary skill in the art to have modified Koo with the teaching of Jiang to send information as suggested by Jiang (Par. 32).
As to claim 18, Koo discloses the active stylus comprises a primary electrode and a secondary electrode (Koo’s Fig. 10, Par. 37, Jiang’s Par. 32), and the coupling capacitance formed between the active stylus and the touch screen is: a coupling capacitance formed between the primary electrode and the touch screen (Koo’s Fig. 10, Par. 37, Jiang’s Par. 32), and/or a coupling capacitance formed between the secondary electrode and the touch screen(Koo’s Fig. 10, Par. 37, Jiang’s Par. 32).  It would have been obvious to one of ordinary skill in the art to have modified Koo with the teaching of Jiang to send information as suggested by Jiang (Par. 32).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0176495 A1 to Vlasov, U.S. Patent Application Publication No. US 2016/0231854 A1 to Koo, and CN 107111389 A to Jiang et al. (Jiang) (see US 2019/0004666 as translation); in view of U.S. Patent Application Publication No. US 2018/0157341 A1 to Oda et al. (Oda).
As to claim 7, Vlasov does not expressly disclose the digital demodulation circuit comprises a preset autocorrelation signal, and the digital demodulation circuit is configured to process the preset autocorrelation signal and the DSSS signal output from the noise detecting and filtering-out circuit to obtain the demodulated signal.
Oda discloses the demodulation circuit comprises a preset autocorrelation signal (Par. 13), and the digital demodulation circuit is configured to process the preset autocorrelation signal and the DSSS signal output from the noise detecting and filtering-out circuit to obtain the demodulated signal (Par. 13).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Vlasov with the teaching of Oda to obtain high bit rate as suggested by Oda (Par. 15).

Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is:  the digital demodulation circuit (205) is configured to process the preset autocorrelation signal (Fig. 8) and the DSSS signal output from the noise detecting and filtering-out circuit (Figs. 2, 8) to obtain the demodulated signal comprises that the digital demodulation circuit (205) is configured to: perform dot product bit-by-bit between the preset autocorrelation signal and the DSSS signal output from the noise detecting and filtering-out circuit to obtain a dot product result (Fig. 7); accumulate the dot product results to obtain an accumulation result (Fig. 7); and demodulate the DSSS signal output from the noise detecting and filtering-out circuit according to the accumulation result to obtain the demodulated signal (Fig. 7), all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0192534 A1 to Han et al. teaches an active stylus pen with a signal processor configured to generate a touch frame recognition signal for discriminating touch frames on the basis of sub-pulses corresponding to part of a touchscreen driving signal received from a touchscreen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692       

 

/OLGA V MERKOULOVA/ Primary Examiner, Art Unit 2692